                        Case 2:19-cv-02035-KJD-BNW Document 34
                                                            33 Filed 06/14/21
                                                                     06/07/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7        Las Vegas Metropolitan Police
                             Department
                    8        Officer Michael Souder

                    9
                                                         UNITED STATE DISTRICT COURT
                   10
                                                  DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                        ***
                   12
                      DONNELL RICHARD REID II, an                          CASE NO. 2:19-cv-02035-KJD-BNW
                   13 Individual;
                                                                           STIPULATION AND ORDER TO
                   14                      Plaintiff,                      EXTEND THE DEADLINE FOR THE
                                                                           PARTIES TO FILE THEIR PRE-TRIAL
                   15             vs.                                      MOTIONS

                   16                                                      SECOND REQUEST
                      DARREN PHILLIPS, an individual; M.
                   17 SOUDER, in his individual and official
                      capacity, THE LAS VEGAS
                   18 METROPOLITAN POLICE DEPARTMENT,
                      DOE Defendants XI through XX, in their
                   19 individual and official capacity;

                   20                      Defendants.

                   21

                   22            Pursuant to LR 6-1 and LR 26-4, by and through Plaintiff, Donnell Richard Reid, II and
                   23 Defendants the Las Vegas Metropolitan Police Department and Officer M. Souder, and their

                   24 respective counsel of record, hereby stipulate and request that this Court extend the deadline to file

                   25 Pre-Trial Motions in the above-captioned case thirty days (30) days, up to and including July 7,

                   26 2021.

                   27            This Request for an extension of time is not sought for any improper purpose or other
                   28 purpose of delay. This request for extension is based upon the following:
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4852-3887-0765.1
ATTORNEYS AT LAW
                        Case 2:19-cv-02035-KJD-BNW Document 34
                                                            33 Filed 06/14/21
                                                                     06/07/21 Page 2 of 2




                    1            Counsel for Defendant is preparing and attending multiple depositions in several different

                    2 matters. This schedule has greatly telescoped his availability.

                    3            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    4 parties to file their Pre-Trial Motions by sixty (60) days from the current deadline of June 7, 2021

                    5 up to and including June 7, 2021.

                    6    DATED this 7th day of June, 2021.                DATED this 7th day of June, 2021.
                    7    LEWIS BRISBOIS BISGAARD & SMITH                  E. BRENT BRYSON, LTD.
                    8
                         /s/ Robert W. Freeman                            /s / E. Brent Bryson
                    9    ROBERT W. FREEMAN                                E. BRENT BRYSON
                         Nevada Bar No. 3062                              Nevada Bar No. 4933
                   10    E. MATTHEW FREEMAN                               3202 West Charleston Blvd.
                         Nevada Bar No. 14198                             Las Vegas, Nevada 89102
                   11    6385 S. Rainbow Blvd, Suite 600
                         Las Vegas, Nevada 89118                          Attorneys for Plaintiff
                   12    Attorneys for the Defendants
                         Las Vegas Metropolitan Police Department
                   13    Officer Michael Souder
                   14

                   15
                                                                     ORDER
                   16          Before the   Court is a stipulation by the parties to extend the deadline to file pretrial
                                                        IT IS SO ORDERED
                                        IT IS SO ORDERED.
                         motions. ECF No. 33. The parties request a 30-day extension on page 1 and then a 60-
                   17                                             2:49 pm, June
                               Dated thison
                         day extension    ___ day 2.
                                            page      ITDATED:
                                                  of June,
                                                         IS2021.
                                                            ORDERED     that the11, 2021 stipulation is GRANTED
                                                                                 parties'
                   18    insofar as the deadline for pretrial motions is extended up to and including July 7, 2021.
                                                                            IT IS SO ORDERED
                   19
                                                        BRENDA WEKSLER  DATED: 11:04 am, June 14, 2021
                   20                                            ______________________________________
                                                        UNITED STATES
                                                                    U.S.MAGISTRATE   JUDGE
                                                                        DISTRICT COURT   JUDGE
                   21

                   22                                                         BRENDA WEKSLER
                                                                              UNITED STATES MAGISTRATE JUDGE
                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4852-3887-0765.1                                 2
